      Case 1:20-cr-00330-AJN Document 292 Filed 05/25/21 Page 1 of 2




UNITEDSTATESD ISTRICTCOURT
SOUTHERND ISTRICTOFNEWYORK
-
--
 ----
    --
     --
      --
       --
        --
         ---
           --
            --
             ---
               --
                --
                 ---
                   --
                    ---
                      ---
                        ---
                          --
                           --
                            --
                             --
                              --
                               --
                                -x
                                 :
UNITEDSTATESOFAMER   ICA,        :
                                 :          S220C
                                                r.330(A
                                                      JN)
           v
           .                     :
                                 :
GHISLAINE MAXWELL,                          NOT
                                              ICE OF MOT
                                                       ION
                                 :
                                 :
                   Defend
                        ant
                          .
                                 :          ORALARGUMENTREQUESTED
                                 :
-
--
 ----
    --
     --
      --
       --
        --
         ---
           --
            --
             ---
               --
                --
                 ---
                   --
                    ---
                      ---
                        ---
                          --
                           --
                            --
                             --
                              --
                               --
                                -x


       DEFENDANT GH
                  ISLAINE MAXWELL’SNOTICE OF MOT
                                               ION
   TOOBTAINTHERELIEFSPECIFIEDINHERSUPPLEMENTALPRETR IAL
      MOTIONS RELAT
                  INGTOTHES2SUPERSED INGIND ICTMENT

     PLEASETAKENOT
                 ICEth
                     at
                      ,uponth
                            eac
                              comp
                                 any
                                   ingomn
                                        ibu
                                          smemo
                                              randumo
                                                    flaw

a
nde
  xhib
     it
      s,D
        efe
          nda
            ntG
              his
                la
                 ineM
                    axw
                      el
                       l,th
                          roug
                             hcoun
                                 sel
                                   ,he
                                     rebymov
                                           esf
                                             orth
                                                ere
                                                  lie
                                                    f

r
equ
  es
   tedinh
        ersupp
             lem
               ent
                 alp
                   ret
                     ria
                       l mo
                          tion
                             sre
                               lat
                                 ingtoth
                                       eS2Sup
                                            ers
                                              edingI
                                                   ndi
                                                     ctm
                                                       ent
                                                         .


D
ate
  d:M
    ay7,2021
    N
    ewYor
        k,NewY
             ork

                                      R
                                      esp
                                        ect
                                          ful
                                            lysubm
                                                 it
                                                  ted
                                                    ,

                                      COHEN&GRESSERLLP


                                        /s
                                         /Ch r
                                             ist
                                               ianR .Everdell
                                      Chr
                                        is
                                         tianE v
                                               erde
                                                  ll
                                      ceve
                                         rdel
                                            l@ cohengre
                                                      sser.
                                                          c om
                                                        s
                                                        t
                                      800ThirdA ve
                                                 nu ,21 F
                                                    e      loo
                                                             r
                                      NewY ork
                                             ,NY10022
                                      Phone
                                          :( 212)957-7600
                                      Fax
                                        :( 212)957-4514


                                      Jef
                                        freyS.Pagl
                                                 iuca
                                      Lau
                                        raA .M enn
                                                 inger
                                      HADDON  , MORGAN &FOREMANP
                                                               .C.
                                      150E a
                                           st10thA v
                                                   enue
Case 1:20-cr-00330-AJN Document 292 Filed 05/25/21 Page 2 of 2




                                  Denv
                                     er,Co
                                         lor
                                           ado80203
                                  Phone
                                      :303
                                         -831-
                                             7364

                                Bobb
                                   iC.Sternh
                                           eim
                                LawOffi
                                      cesofB obb
                                               iC .S
                                                   ter
                                                     nhe
                                                       im
                                33 Wes
                                     t19thSt
                                           re e
                                              t-4thF
                                                   loor
                                NewY o
                                     rk,NY1 0011
                                Phon
                                   e:212-243
                                           -1100

                                A
                                tto
                                  rne
                                    ysfo
                                       rGh
                                         is
                                          lain
                                             eMa
                                               xwe
                                                 ll




                              2
